                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION                     U. S. DISTRICT COUR*!
                                                                     Southern District of GA
UNITED      STATES    OF    AMERICA       ex                               Filed In Office
rel.    ROBERT       W.    BARKER     and                                                    M
COMPLETE         SITEWORK    SERVICES,
LLC,

       Plaintiffs,

V.                                                    CASE NO. CV417-241


ARCHER WESTERN CONSTRUCTION,
LLC,

        Defendant.




                                      ORDER


        Before      the    Court     is    the       Government's        Motion       for    an

Order       to    Show     Cause.     (Doc.           25.)     In    its    motion,         the

Government notes that, since this Court's January 15, 2019

order       in     which    the      Court           ordered    Relators         to    serve


Defendant with a copy of the                         First Amended Complaint, no

action has occurred. (Id. at 2.) The Government, therefore,

requests that this Court issue an order to show cause as to

why    this       action     should        not       be    dismissed       for     want      of

prosecution. (Id.)

        Relator Complete Sitework Services, LLC has responded

to    the   Government's       Motion          for    an   Order    to   Show    Cause      and


moves for dismissal of the action pursuant to Federal Rule

of     Civil       Procedure       41(a)(1)(A)(i).             (Doc.       26.)       Relator

Robert       W.    Barker      has    not        responded          to   the      voluntary
dismissal.          Pursuant        to    Federal      Rule     of    Civil         Procedure

41(a)(1)(A)(i), a plaintiff may dismiss an action by filing

"a    notice       of    dismissal        before      the    opposing       party      serves

either an answer or a motion for summary judgment." Because

Defendant          has    filed     neither     an     answer      nor     a    motion       for

summary judgment in                 this case, Relator Complete Sitework

Services,          LLC's     request       is   GRANTED        and    this          action    is

DISMISSED WITHOUT PREJUDICE with each party to bear its own

fees       and    costs. ^    The    Government's           Motion   for       an    Order    to

Show       Cause    (Doc.     25)    is DISMISSED           AS MOOT.        The      Clerk    of

Court is DIRECTED to close this case.

       so ORDERED this                    day of November 2019.




                                                WILLIAM T. MOORE, JPT.
                                                UNITED STATES DISTRICT COURT
                                                SOUTHERN       DISTRICT OF GEORGIA




^    The    Court        notes     that   there       are    two     relators         in   this
action.          However,     Relator      Barker      is    currently         pro se,       and
has    been       since      his    counsel     was    permitted       to      withdraw       in
November 2018. The United States Court of Appeals for the
Eleventh Circuit has held that a private individual cannot
maintain a qui tarn action pro se. Timson                             v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008).
